Case 2:08-cr-20265-MAG-VMM ECF No. 137 filed 10/26/20                     PageID.635       Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

                Plaintiff,                                     Case No. 08-20265
                                                               Hon. Mark A. Goldsmith
 vs.

 WILLIAM MERCER,

             Defendant.
 ________________________________/

                              OPINION & ORDER
  DENYING DEFENDANT WILLIAM MERCER’S MOTION FOR COMPASSIONATE
  RELEASE (Dkts. 128, 130) WITHOUT PREJUDICE, AND DENYING HIS REQUEST
               FOR COUNSEL (Dkt. 134) WITHOUT PREJUDICE

        This matter is before the Court on William Mercer’s motion for compassionate release

 (Dkts. 128, 130) and his request for counsel to assist him with his compassionate release motion

 (Dkt. 134). Because Mercer has not exhausted his administrative remedies, his motion for

 compassionate release must be denied without prejudice. Additionally, because there does not

 appear to be any basis for compassionate release under the First Step Act at this time, his request

 for counsel will also be denied without prejudice.

        Mercer seeks compassionate release under the First Step Act of 2019, Pub. L. 115-391, 132

 Stat. 5194. The First Step Act modified the statute concerning the compassionate release of federal

 prisoners, 18 U.S.C. § 3582, such that district courts may entertain motions filed by incarcerated

 defendants seeking to reduce their sentences, United States v. Sapp, No. 14-cr-20520, 2020 WL

 515935, at *1 (E.D. Mich. Jan. 31, 2020). Generally, federal courts cannot “modify a term of

 imprisonment once it has been imposed.” 18 U.S.C. § 3582(c). However, under 18 U.S.C. §

 3582(c)(1)(A)(i), a court may reduce a sentence if, after considering the sentencing factors set forth
Case 2:08-cr-20265-MAG-VMM ECF No. 137 filed 10/26/20                    PageID.636       Page 2 of 3




 in § 3553(a), the court finds that “extraordinary and compelling reasons warrant such a reduction

 . . . and that such a reduction is consistent with applicable policy statements issued by the

 Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

        Before seeking compassionate release from federal courts, however, prisoners must “fully

 exhaust[ ] all administrative rights” or else they must wait for 30 days after the warden’s “receipt

 of [their] request.” 18 U.S.C. § 3582(c)(1)(A). The Sixth Circuit recently held, among other

 things, that there are no statutory exceptions to this exhaustion requirement. United States v. Alam,

 960 F.3d 831, 835-836 (6th Cir. 2020).           When faced with an unexhausted motion for

 compassionate release, district courts must dismiss the motion without prejudice. See id. at 836

 (“If (rather than dismissing) we sat on untimely compassionate release motions until the 30-day

 window ran its course, we could end up reviewing stale motions.”).

        Mercer has not fully exhausted his remedies. In his reply brief, Mercer attached the

 warden’s response to his request for home confinement under the Elderly Offender Program, see

 Warden Response, Ex. A to Reply (Dkt. 136), which the warden approved.            However, seeking

 home confinement under the Elderly Offender Program is not the same thing as seeking

 compassionate release under § 3582(c). Therefore, in light of the Sixth Circuit’s clear instruction

 on exhaustion, Mercer’s motion for compassionate release (Dkts. 128, 130) must be dismissed

 without prejudice. Additionally, because Mercer appears to have been approved for home

 confinement, and there appears to be no basis to appoint counsel at this time, his request to appoint

 counsel (Dkt. 134) is dismissed without prejudice.

        SO ORDERED.

 Dated: October 26, 2020                               s/Mark A. Goldsmith
        Detroit, Michigan                              MARK A. GOLDSMITH
                                                       United States District Judge



                                                  2
Case 2:08-cr-20265-MAG-VMM ECF No. 137 filed 10/26/20                    PageID.637     Page 3 of 3




                                 CERTIFICATE OF SERVICE

 The undersigned certifies that the foregoing document was served upon counsel of record and any
 unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
 addresses disclosed on the Notice of Electronic Filing on October 26, 2020.

                                                      s/Karri Sandusky
                                                      Case Manager




                                                 3
